Citation Nr: 1420846	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2010, the Veteran withdrew his request for a hearing before the Board. 

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to military service.

2.  A low back disability was not affirmatively shown to have had its onset during service; the current low back disability is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Standard VCAA letters in February 2009 and March 2009 satisfied the duty to notify provisions.  These letters notified the Veteran of the information and evidence necessary to substantiate his service connection claims and the regulations pertinent to the establishment of an effective date and of a disability rating.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  In September 2012, the Board remanded the claims requesting the RO to obtain certain VA treatment records.  Records were obtained from the Poplar Bluff VA Medical Center (VAMC) dating from 1996.  Earlier records could not be found from the Memphis VAMC.  The Veteran was notified of this in a January 2013 letter.  Thus, the Board's remand request was substantially complied with by the RO.

VA examinations were conducted in August 2009, October 2010 and October 2012.  The Board remanded the hearing loss claim in September 2012 because an October 2010 VA audiological examination was found to be inadequate.  The October 2012 examination was conducted pursuant to the Board's remand.  The Board finds that the record contains sufficient medical evidence to decide the claims.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

II. Legal Criteria

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as arthritis and sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

Bilateral Hearing Loss

The Veteran's DD Form 214 shows he was an artilleryman.  The service treatment records show no complaint of hearing loss, ear infection, or other ear problems.  

On a periodical examination in May 1963, an audiogram showed the following pure tone thresholds, in decibels, after conversion to International Standards Organization (ISO) units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
5
5
15
5
-
LEFT
10
5
5
10
5
-

On a separation examination in March 1965, the Veteran gave no history of hearing loss and denied ear, nose, or throat trouble.  An audiogram at that time showed the following pure tone thresholds, in decibels, after conversion to ISO units:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
10
10
5
-
LEFT
15
10
10
10
5
-

After service, the Veteran worked at a box factory, an electrical power plant, an aluminum foundry, and then as a car salesman.  

On VA audiological consolation in July 2005, the Veteran complained of hearing loss.  He reported that hearing loss had its onset ten years earlier, in 1995.  He also reported post military occupational noise exposure while employed at a manufacturing plant.  Bilateral hearing loss was diagnosed.

The Veteran's Virtual VA electronic file contains an audiological examination that was conducted in August 2009.  It is unclear whether this report was a VA examination.  The audiologist is a private provider but the form of the report is consistent with a VA-type contract examination.  Notably, it does not appear that this report was considered by the RO in the adjudication of the appeal.  In any case, given the beneficial outcome of the claim, the Veteran is not prejudiced by the Board considering the report.  

The Veteran reported significant noise exposure as an artilleryman, but he denied any post-service occupational or recreational noise exposure, including machinery use, power tools, gun use, etc.  He also reported ringing in his ears since service.  An audiogram at that time showed the following speech discrimination scores and pure tone thresholds, in decibels:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
35
55
65
65
70
80
LEFT
50
60
80
75
75
80

Bilateral hearing loss and tinnitus were diagnosed.  The examiner opined that that it is most likely that current condition was a result of exposure to high noise levels in the military.  The rationale was that the Veteran has a history of excessive noise exposure during military service as well as the concurrent onset of tinnitus and the Veteran's history is negative for significant occupational or recreational noise exposure.  

On VA audiological examination in October 2012, the Veteran reported ringing in his ears with decreased understanding since discharge from military service.  An audiogram at that time showed the following speech discrimination scores and pure tone thresholds, in decibels:




HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
45
55
75
75
75
56
LEFT
50
60
80
80
80
52

The VA examiner conducted a full audiological examination of the Veteran, including an interview, audiogram, and a review of the service treatment records. The diagnosis was sensorineural hearing loss.  The VA examiner expressed the opinion that the current hearing loss was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The rationale was that although the Veteran was exposed to noise during service, his entrance and separation audiograms indicated normal hearing bilaterally and he was exposed to loud noise after service.

The VA examiner also opined that the concept of delayed onset would evoke speculation.  The rationale was that the presence of hearing loss is defined at the time of the audiometric evaluation by agreement of pure tone thresholds, speech thresholds, and acoustic reflex thresholds.  There is no way to determine if some hearing loss occurring later in life would have been caused by an earlier exposure to noise.

The Veteran is competent to describe noise exposure in service, which is within the realm of his personal experience, and his statements as to noise exposure are consistent with the circumstances of his service as shown by his service records.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, hearing loss under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

The expert medical opinion evidence is in conflict regarding this claim.  The August 2009 audiologist attributes the Veteran's hearing loss to noise exposure during service while the October 2012 audiologist attributes the hearing loss to post-service noise exposure.  The Veteran's statements as to post-service noise exposure have not been entirely consistent but he maintains that the noise from his post-service occupation was not as loud as the in-service noise.  At the least, a reasonable doubt is raised as to the etiology of the Veteran's hearing loss.  Additionally, the Veteran has been awarded service connection for tinnitus related to the same in-service noise exposure.  When reasonable doubt is resolved in his favor, the Board finds that he has bilateral hearing loss related to military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection is warranted for bilateral hearing loss. 

Low Back Disability

The Veteran asserts that his current back disability was incurred in service when he attempted to carry a locker.  And he contends that the pain has continued since service, and was aggravated by work at a power plant after service.

Service treatment records show that the Veteran was treated for back pain throughout September 1963.  The records do not indicate what caused the pain.  On a separation examination in March 1965, the Veteran's spine was normal, and he did not give a history of back problems.

An August 2008 VA treatment record shows that the Veteran complained of back pain.  However, no diagnosis was made.

On VA examination in October 2010, the Veteran gave a history of back pain since 1964, when he injured his back while trying to carry a locker.  He reported that his back got better but was later aggravated by his post-service work at a factory and a manufacturing plant.  The VA examiner diagnosed lumbar spondylosis.  X-rays showed that arthritis is present.  The VA examiner expressed the opinion that it is less likely than not that the Veteran's current back disability is related to his military service.  The rationale was that the current back disability is more likely due to occupational lifting that occurred after service.  The VA examiner further opined that any other direct etiological relationship would be based on mere speculation.

The Veteran is competent to report back pain in service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However,  a low back disability, to include lumbar spondylosis and arthritis, is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, at 1377, n. 4.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify lumbar spondylosis.  

As service treatment records show that the Veteran was treated for an acute episode of back pain, and do not show any treatment, diagnosis, or complaints suggestive of lumbar spondylosis, the evidence is not sufficient to award service connection on the basis of affirmatively showing inception of a low back disability in service under 38 C.F.R. § 3.303(a).

Additionally, service connection is not warranted on a presumptive basis for arthritis as a chronic disease because the evidence does not show that arthritis of the low back manifested to a compensable degree within a year of separation from service.  Instead, the evidence shows that arthritis was not present until many years after service.  Moreover, service connection is not warranted for arthritis based on a continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Veteran indicated that his back pain got better until it was aggravated after service.  Thus, a continuity of symptomatology is not shown.  See Walker, 708 F.3d at 1338-40.

Nevertheless, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To the extent that the Veteran associates his current low back disability to an injury in service, his lay opinion is not competent evidence on the question of medical causation, because the claimed disability is not a simple medical condition, capable of lay observation.  Davidson, at 1316.  Since the Veteran's lay opinion is not competent evidence, his opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

The competent medical evidence weighs against the claim.  The October 2010 VA examiner provided an expert opinion on the matter in which the Veteran's current low back disability is related to post-service injury rather than in-service injury.  The examiner would have to speculate in order to relate the current disability to service.  The opinion is persuasive as it was explained and finds support in the record.


As the preponderance of the evidence is against the claim of service connection for a low back disability, there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a low back disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


